Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claim(s) 1, 10-23, 27-31 and 33-35 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for hybrid automatic repeat request for reliable low latency communication. Each of independent claims, claim 1 (“A method”), claim 10 (“A method”), claim 23 (“An apparatus”), claim 27 (“An apparatus”) and claim 31 (“A method”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method of wireless communication comprising: 
transmitting a data block;
transmitting a redundancy version or versions of the data block; 
receiving a transmission, the transmission comprising a request for bandwidth; and 
responsive to the transmission, 
ceasing the transmitting the redundancy version or versions of the data block.
Claim(s) 23 and 31 is/are allowed for the same reason as stated above.

Claim 10. A method of wireless communication comprising: 
receiving a data block using a first set of resources based at least in part on a low latency operational mode; 
computing a first set of log-likelihood ratios (LLRs) for the data block; 
determining that a first set of decoded bits from the first set of LLRs does not pass a cyclic redundancy check (CRC); 
receiving a redundancy version of the data block based at least in part on the low latency operational mode using a second set of resources prior to transmitting a negative acknowledgement (NACK); 
computing an updated set of LLRs for the data block based at least in part on the redundancy version; 
determining that a second set of decoded bits from the updated set of LLRs passes the CRC; and 
transmitting an acknowledgement (ACK) for the data block based at least in part on determining that the updated set of LLRs passes the CRC.
Claim(s) 27 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) 1, 10, 23, 27 and 31 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411